—In an action to recover damages for dental malpractice, etc., the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Richmond County (Maltese, J.), dated April 19, 2002, as denied his motion for a protective order and directed him to disclose to the plaintiffs the redacted dental records of 15 nonparty patients.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the motion for a protective order is granted.
The plaintiff Rosemarie Ramirez incurred an infection following oral surgery performed by the defendant dentist Ralph T. Costagliola. The plaintiffs requested discovery of the records of nonparty patients treated by the defendant on the same day as Ramirez on the theory that the infection was transmitted from another patient due to the defendant’s alleged unsanitary procedures. In response to the discovery request, the Supreme Court directed the defendant to provide the plaintiffs with the dental records of 15 nonparty patients. The names, addresses, *560and other identifying information were to be redacted from the records. This Court granted a stay of enforcement of that order pending the determination of the appeal, and we now reverse the order insofar as appealed from and grant the defendant’s motion for a protective order.
The plaintiffs offered mere speculation that another patient treated by the defendant was the source of the infection incurred by Rosemarie Ramirez, and they failed to offer any medical evidence to establish that it was even possible, three years later, to identify the source of her particular infection from the information contained in the records. Smith, J.P., O’Brien, Krausman and Rivera, JJ., concur.